Citation Nr: 1041503	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that the Veteran properly perfected appeals 
with respect to the issues of entitlement to service connection 
for an ear disability (to include Eustachian tube pain, periodic 
earache, and hearing hyposensitivity with difficulty swallowing), 
a dental disability (to include dental trauma, tooth pain, and 
right wisdom teeth removal), sensitivity to smell and taste 
(general malaise), a right shoulder disability, unilateral and 
bilateral neuropathies and history of carpal tunnel (claimed as 
numbness and pain in the hands, elbows, and arms, cold tips of 
the hands, and loss of hand eye coordination), a right chest 
disability, appendix pain, a skin disability (to include severe 
itching, non-healing sores, an ankle scar, history of fulguration 
erythematous lesion, and severe cellulites heel to bladder), 
rubella, cervical spine degenerative disc disease, bladder 
cancer, diverticulosis,  degenerative joint disease (to include 
hip and leg pains, lumbar area, knees, ankle, toes, collapsing 
right hip, broken ankle scar, and  cold feet), nerve flu 
headaches, seizures, bilateral eye disability (to include 
bilateral discomfort, loss of right eye focus, and problems with 
fluorescent lights), and reaction to meningitis shot.  However, 
the record (including an April 2010 Travel Board hearing 
transcript) reflects that the Veteran withdrew such issues from 
appeal in a June 2009 letter, as well as during a pre-conference 
hearing held on the same day as his April 2010 Travel Board 
hearing.  38 C.F.R. § 20.204(b) (2010).  Therefore, the Board 
finds that only issue available for appellate review is that 
which is found on the coversheet of the decision---entitlement to 
service connection for migraine headaches.

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.
FINDING OF FACT

Migraine headaches have been shown by competent clinical evidence 
to be causally related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, migraine 
headaches were incurred in service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. The Board notes that 
the requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal. See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may "essentially 
cure [] the error in the timing of notice"). VCAA notice should 
also apprise the claimant of the criteria for assigning 
disability ratings and for award of an effective date. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of the benefit sought on appeal in 
this decision, further discussion or development with regard to 
VA's duties to notify and assist would serve no useful purpose.  
A remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 
540 (1991). 

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence relevant to 
the issue on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record. 
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis 

The Veteran asserts that service connection is warranted for 
migraine headaches.  With respect to a current disability, post-
service treatment records demonstrate that since 2001, the 
Veteran has complained of, and sought treatment for, migraine 
headaches that he reported having experienced off and on for the 
past 40 years.  In terms of an in-service injury or disease, the 
Veteran's service treatment records also show that in April 1969, 
the Veteran complained of experiencing recurring headaches that 
got worse until his vision blurred.  

With respect to whether the Veteran's current headaches are 
etiologically related to his in-service headaches, the Board 
observes that the evidence of record is in equipoise in this 
regard.  In this regard, the Board notes that Veteran is 
competent to state that he has experienced headaches since 
service.  See, Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain 
circumstances, lay statements (such as those contained in the 
record that are authored by the Veteran and persons who knew him 
during, prior, and post-service) may serve to support a claim for 
service connection by supporting the occurrence of lay- 
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds 
that the Veteran's statements as to continuity of symptomatology 
since service to be credible.  In this regard, the record shows 
that migraine headaches were demonstrated while in service and 
since service.  Indeed, a July 2001 VA outpatient treatment 
record shows that the Veteran reported he currently experienced 
migraine headaches.  Additionally, a November 2006 VA outpatient 
treatment record shows that the Veteran reported a 40-year 
history of migraines.  The Board observes that the reported onset 
of such headaches would correspond to the time that the Veteran 
was in service.  The Board also notes that the Veteran's post-
service complaints of migraines were made prior to the time the 
Veteran filed his claim for service connection for migraines in 
March 2007.  Moreover, while evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service can be considered as evidence against the 
claim, it is not dispositive where competent and credible 
evidence of record establishes continuity of symptomatology.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, with respect to the etiology of the Veteran's current 
headache disability, in December 2008, a private examiner, after 
a review of the Veteran's April 1969 service treatment record 
which shows that he complained of experiencing headaches, opined 
that it is probable that the Veteran's current headache 
symptomatology started when he was in the Navy.  However, an 
August 2009 VA examination report shows that the examiner, who 
reviewed the Veteran's claims file, opined that:

It would be resorting to mere speculation 
to nexus a relationship between the 
Veteran's current migraine condition and 
that of a headache condition that was seen 
once in the military  [in 1966] (according 
to Veteran) with no further evaluation or 
treatment until 2001, to be related to the 
military service.  The Veteran has had an 
intervening interceding injury 2002 MVA 
with right shoulder injury. 

In weighing the aforementioned clinical evidence of record, there 
appears to be no plausible basis upon which the Veteran's current 
headache disability might be entirely dissociated from his in-
service headache symptomatology.  As a result, the Board finds 
that the evidence is at least in equipoise as to whether the 
Veteran's current headache disability was caused or aggravated by 
active service.  Therefore, with resolution of doubt in favor of 
the Veteran, the Board finds that service connection is warranted 
for migraine headaches.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for migraine headaches is 
granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


